Citation Nr: 1101970	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent, 
for chronic lumbosacral strain with degenerative joint disease 
and degenerative disc disease, prior to February 18, 2010.

2.  Entitlement to an increased rating in excess of 20 percent, 
for chronic lumbosacral strain with degenerative joint disease 
and degenerative disc disease, from February 18, 2010.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1961 to 
December 1984. 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The Board notes that the June 2008 rating decision 
granted an increased rating of 10 percent for the Veteran's 
chronic lumbosacral strain with degenerative joint disease and 
degenerative disc disease, effective from March 3, 2008.  
Subsequently, during the course of the appeal, in a June 2010 
rating decision, the RO granted an increased rating of 20 
percent, effective February 18, 2010, for the Veteran's chronic 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease.  As such the Board notes that it will 
review the Veteran's disability rating prior to and after 
February 18, 2010 to determine if the Veteran is entitled to a 
higher rating than is currently assigned.

Because less than the maximum available benefit for a schedular 
rating was awarded and because the increase was not granted 
effective from the initial date of the claim, the aforementioned 
issue of an increased evaluation for chronic lumbosacral strain 
with degenerative joint disease and degenerative disc disease, is 
properly before the Board.  See Fenderson v. West, 12 Vet. App. 
116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in November 2010, the Veteran submitted a 
statement with three letters supporting his back problems from 
1980 through 1999 for which he did not waive initial RO review 
and consideration.  However, inasmuch as the additional 
information does not impact the decision rendered below with 
respect to the appropriate rating to be assigned during the 
appeal period, there is no need either to seek a waiver of 
initial RO consideration from the Veteran or to remand for RO 
review and consideration.  See 38 C.F.R. § 20.1304 (2010).




FINDINGS OF FACT

1.  The Veteran's service-connected chronic lumbosacral strain 
with degenerative joint disease and degenerative disc disease is 
manifested by forward flexion of 85 degrees, extension limited to 
5 degrees, bilateral flexion to at least 10 degrees, and 
bilateral rotation to at least 20 degrees, prior to February 18, 
2010.  The competent medical evidence does not show that the 
Veteran's service-connected chronic lumbosacral strain with 
degenerative joint disease and degenerative disc disease, is 
manifested by forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; nor ankylosis 
of the spine; and is not manifested by incapacitating episodes or 
separately ratable neurological deficit.

2.  The Veteran's service-connected chronic lumbosacral strain 
with degenerative joint disease and degenerative disc disease is 
manifested by forward flexion of 60 degrees, extension of 5 
degrees, bilateral flexion of 15 degrees, and bilateral rotation 
of 35 degrees for the period from February 18, 2010.  The 
competent medical evidence does not show that the Veteran's 
service-connected chronic lumbosacral strain with degenerative 
joint disease and degenerative disc disease, is manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or less; 
nor favorable or unfavorable ankylosis of the spine and is not 
manifested by incapacitating episodes or separately ratable 
neurological deficit.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent 
for chronic lumbosacral strain with degenerative joint disease 
and degenerative disc disease, prior to February 18, 2010, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.10, 4.16(b), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for an increased rating in excess of 20 percent 
for chronic lumbosacral strain with degenerative joint disease 
and degenerative disc disease, from February 18, 2010, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.10, 4.16(b), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letter dated in April 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
The letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies. 

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The April 2008 letter provided 
this notice to the Veteran.

The Board observes that the April 2008 letter was sent to the 
Veteran prior to both the June 2008 and the June 2010 rating 
decisions.  The VCAA notice with respect to the elements 
addressed in this letter was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this regard, the notice 
provided in the April 2008 letter fully complied with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) 
(2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment, VA treatment records, and private treatment records 
are associated with the claims folder.

The Veteran was afforded compensation and pension (C&P) 
examinations in accordance with his claims in June 2008, April 
2009, and February 2010, to include a May 2010 addendum.  38 
C.F.R. § 3.326(a) (2010).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Additionally, an examination for 
rating purposes should contain sufficient detail and reflect the 
whole recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  
As noted below, the Board finds that the VA examinations obtained 
in this case are more than adequate, as they consider all of the 
pertinent evidence of record, and include a complete rationale 
for evaluations provided.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2010).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.  In considering the severity of a disability, it is 
essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider the Veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Powell v. West, 13 
Vet. App. 31, 34 (1999).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

The current rating criteria for evaluating spine disabilities 
define normal range of motion for the various spinal segments for 
VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  Further, 
the normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  An evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 30 percent is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine.  
An evaluation of 50 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 100 percent 
requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule. See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 percent 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 
69 Fed. Reg. 32, 449 (June 10, 2004).

The Veteran is currently service-connected for chronic 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease, evaluated as 10 percent disabling 
prior to February 18, 2010 and 20 percent disabling since 
February 18, 2010, under the current Formula for Rating Diseases 
and Injuries of the Spine.  The Veteran contends that he is 
entitled to a higher disability rating for both periods.  The 
Board finds that the competent evidence of record does not 
warrant a higher disability rating than is currently assigned for 
either period.

Prior to February 18, 2010

The Board notes that the Veteran was afforded a VA examination in 
June 2008 in which the Veteran described intermittent flare-ups 
of pain with lifting activities and prolonged sitting.  The 
Veteran stated that his back pain was generally localized to his 
lower back although on occasion it radiated down the left 
posterior thigh to the level of the knee.  The Veteran, however, 
denied any persistent neurological deficit or radiculopathy from 
the lumbar spine.  Upon examination the Veteran revealed 
thoracolumbar flexion of 85 degrees and extension of 5 degrees.  
The Veteran exhibited right and left lateral flexion of 10 
degrees and rotation on both sides at 35 degrees.  The examiner 
noted that the Veteran experienced mild pain at the extremes of 
each motion, but no additional weakness, fatigability, 
discoordination, or additional restriction of motion was present 
on repetitive motion.  The x-rays associated with the examination 
revealed disc spaces normally maintained with no fractures.  A 
mild anterior spurring was seen at the L1-L2 level, but the 
Veteran was assessed with an essentially negative findings.  

The Board notes that the Veteran was again afforded a VA 
examination in April 2009 in which the VA examiner reviewed the 
June 2008 VA examination as well as private treatment records 
noting that previous x-rays had revealed normal studies, however 
a previous MRI indicated degenerative disc disease and 
degenerative joint disease.  Additionally it was noted that the 
Veteran had been treated with two epidural shots to ease the pain 
on separate occasions.  At the April 2009 examination the Veteran 
stated that physical activity causes acute flare-ups in pain and 
that he had previously experienced four flare-ups which led to 
self assigned bed rest with heat therapy lasting for 2-4 days.  
The Veteran further noted that he is retired, so these episodes 
have no affect on his occupation.  It is noted that the Veteran 
does not use a cane or a back brace.  Finally the Veteran noted 
that from a functional standpoint his back pain causes difficulty 
with lifting, prolonged sitting, and bending.  Upon examination 
the Veteran exhibited a normal gait with no sensory loss or 
neurological abnormalities.  The examiner noted no tenderness 
upon palpation or paraspinous muscle spasm.  With regard to range 
of motion, the Veteran revealed thoracolumbar flexion of 85 
degrees and extension of 5 degrees.  The Veteran exhibited right 
and left lateral flexion of 20 degrees and rotation on both sides 
at 25 degrees.  The examiner noted that the Veteran experienced 
no additional weakness, fatigability, discoordination, or 
additional restriction of motion on repetitive motion.  The 
Veteran was diagnosed with chronic lumbar strain.

As noted above, the Veteran has a 10 percent disability rating 
for the period of time prior to February 18, 2010.  In view of 
the foregoing, the Board finds that the competent medical 
evidence does not show that the service-connected chronic 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease, is manifested by forward flexion of 
the thoracolumbar spine of 30 degrees but not greater than 60, or 
favorable ankylosis of the thoracolumbar spine; unfavorable 
ankylosis of the entire thoracolumbar spine; or unfavorable 
ankylosis of the entire spine as required by the higher ratings 
of 20, 40, 50 and 100 percent respectively.  The Board also notes 
that the evidence of record does not demonstrate any neurological 
deficiency that would allow for an increased evaluation nor does 
the Veteran suffer from incapacitating episodes to a compensable 
degree.  While there is evidence that pain from the Veteran's 
lower back occasionally radiates down the left posterior thigh to 
the level of the knee, the evidence of record indicates that the 
Veteran suffers no persistent neurological deficit or 
radiculopathy from the lumbar spine.  Consequently, the Veteran 
does not meet or nearly approximate the criteria for a higher 
rating than herein assigned under the General Rating Formula for 
Diseases and Injuries of the Spine prior to February 18, 2010.

From February 18, 2010

The Veteran was subsequently afforded a VA examination in 
February 2010.  Initially it is noted that the examiner reviewed 
the entire c-file.  During the February 2010 examination, the 
Veteran stated that he had suffered from chronic back pain for 
the two years prior to the examination.  The Veteran complained 
of stiffness and pain flare-ups with prolonged standing, walking 
for more than 30 minutes at a time, and lifting more than 50 
lbs.; but denied additional weakness, loss of endurance, or loss 
of motion range with repetitive motion.  The Veteran stated that 
he did not use a cane, but that he did use a brace with certain 
activities.  It is noted that the Veteran had not experienced any 
incapacitating episodes or required any epidural injections in 
the twelve month period prior to the examination.  Upon 
examination it was noted that the Veteran exhibited a normal gait 
and alignment of the spine with mild spasm and tenderness to 
palpation but no atrophy.  With regard to range of motion, the 
Veteran revealed thoracolumbar forward flexion of 60 degrees and 
extension of 5 degrees.  The Veteran exhibited right and left 
lateral flexion of 15 degrees and rotation on both sides at 35 
degrees.  The examiner noted that the Veteran experienced pain at 
the extremes of each motion, but no additional weakness, 
fatigability, discoordination, or additional restriction of 
motion was present on repetitive motion.  An MRI associated with 
the examination revealed degenerative joint disease and 
degenerative disc disease.  The Veteran was diagnosed with 
chronic lumbar strain with degenerative joint disease and 
degenerative disc disease.  The May 2010 addendum confirms the 
diagnosis, stating that the Veteran's degenerative joint disease 
and degenerative disc disease are associated with this service-
connected chronic lumbar strain.  The Board notes that the 
examiner acknowledged that the Veteran exhibited a positive HLA-
B27 serum study, but regarded this as a false positive because 
there was no x-ray evidence to support that the Veteran has 
ankylosis or spondylitis.  As such, the examiner confirmed that 
the Veteran has chronic lumbar strain with degenerative joint 
disease and degenerative disc disease.  

As noted above, the Veteran is rated at 20 percent disabling 
under Diagnostic Code 5237 since February 18, 2010.  In this 
regard, as noted above, the Veteran exhibits  a range of motion 
of forward flexion of 60 degrees; extension of 5 degrees; right 
and left lateral flexion of 15 degrees; and rotation on both 
sides at 35 degrees, which is indicative of a 20 percent rating.  
With regard to neurological deficiency, the Board observes that 
the Veteran was also afforded a neurological examination in 
February 2010.  Upon examination it was determined that the 
Veteran exhibited a motor strength of 5/5 with diminished 
sensation in distal feet bilaterally in stocking distribution.  
The examiner noted that the Veteran does have peripheral 
neuropathy bilaterally in his lower extremities, but that the 
Veteran does not have radiculopathy of the lower extremities.  As 
such any neurological symptomatology that the Veteran has is the 
result of his peripheral neuropathy and is not associated with 
his lumbar condition which would cause radiculopathy, not 
peripheral neuropathy.  Therefore the Board also notes that the 
evidence of record does not demonstrate any neurological 
deficiency that would allow for an increased evaluation.  
Further, since the competent medical evidence does not attribute 
any neurological symptomatology to the Veteran's service-
connected low back disorder, an evaluation separate from the 
evaluation assigned for orthopedic manifestations is also not in 
order.  

Additionally, it is noted that the Veteran does not have 
incapacitating episodes to a compensable degree and the competent 
medical evidence does not show that the service- connected 
chronic lumbosacral strain with degenerative joint disease and 
degenerative disc disease, is manifested by forward flexion of 
the thoracolumbar spine of 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or unfavorable 
ankylosis and therefore the Veteran is not entitled to the higher 
ratings of 40, 50 or 100 percent.  Consequently, the Veteran does 
not meet or nearly approximate the criteria for a higher rating 
under the General Rating Formula for Diseases and Injuries of the 
Spine, since February 18, 2010.

In addition, there is no competent medical evidence of record 
which reflects that the Veteran has ankylosis of the spine, at 
any time during the appeal period, which would warrant a higher 
disability evaluation.  The aforementioned range of motion 
findings confirm that the thoracolumbar spine is not fixed in 
neutral position, nor flexion or extension.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.  In making the determination to deny a rating in excess of 
10 percent prior to February 18, 2010 and a rating in excess of 
20 percent since February 18, 2010, the Board notes that it took 
into account the Veteran's complaints of low back pain, and was 
cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Although the Veteran has reported pain attributed to his low back 
disorder, this is already contemplated by the assigned 
evaluations currently in effect.  As mentioned previously, pain 
is taken into account in the schedular ratings as it is generally 
present with this type of disability.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board acknowledges 
that the Veteran has reported, as noted in the June 2008, April 
2009 and February 2010 examination reports, that he does 
occasionally have self-assigned bed rest periods, but that he has 
never been prescribed bed rest by a physician.  Additionally, as 
the Veteran is retired, there is no evidence that even the self-
assigned bed rest episodes have any effect on the Veteran's 
employment.  As such, the Board finds that this Formula is not 
for consideration for either appeal period in the instant case.  

In sum, the Board finds that the competent evidence demonstrates 
that the Veteran's service-connected chronic lumbosacral strain 
with degenerative joint disease and degenerative disc disease is 
best characterized as productive of a 10 percent rating prior to 
February 18, 2010 and a 20 percent rating since February 18, 
2010.  The Board has considered the lay evidence of record in 
making its determination; however, it observes that the Veteran's 
opinions and observations alone cannot meet the burden imposed by 
the rating criteria under 38 C.F.R. § 4.150 with respect to 
determining the severity of his service-connected disabilities.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2010).  Determining the severity of the 
Veteran's disabilities must be done by a medical professional.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed 
above, none of the competent medical evidence of record supports 
a higher rating than is currently assigned for either appeal 
period.

Finally, the Board notes that in Thun v. Peake, 22 Vet. App. 111, 
115 (2008), the Court held that the determination of whether a 
Veteran is entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a threshold 
finding that the evidence before VA "presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate."  In other words, the Board must compare the level 
of severity and symptomatology of the Veteran's disability with 
the established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability picture 
is contemplated by the rating schedule.  Id.

The Board notes that there is no competent evidence of record 
that the Veteran's service-connected chronic lumbosacral strain 
with degenerative joint disease and degenerative disc disease 
warrants a higher rating, than that assigned herein for either 
period, on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  
Any limits on the Veteran's employability due to his disability 
have been contemplated in the above stated ratings under 
Diagnostic Codes 5237.  The evidence also does not reflect that 
the Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with employment. As 
noted above, there is no competent medical evidence that the 
Veteran's lumbar spine disability presents any problems with 
regard to employment.  Indeed, the June 2008, April 2009, and May 
2010 examiners all note that the Veteran is retired and that the 
Veteran therefore stated that his lumbar spine disability has no 
effect on his employment.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by the 
regular schedular standards that would warrant the assignment of 
an extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran being 
assigned a rating in excess of 10 percent prior to February 18, 
2010 or a rating in excess of 20 percent since February 18, 2010 
for his service-connected chronic lumbosacral strain with 
degenerative joint disease and degenerative disc disease.  As the 
preponderance of the evidence is against the Veteran's claims, 
the benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal with respect to this claim must be denied.


ORDER

Entitlement to an increased evaluation, in excess of 10 percent, 
for service-connected chronic lumbosacral strain with 
degenerative joint disease and degenerative disc disease, prior 
to February 18, 2010, is denied.

Entitlement to an increased evaluation, in excess of 20 percent, 
for service-connected chronic lumbosacral strain with 
degenerative joint disease and degenerative disc disease, from 
February 18, 2010, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


